693 A.2d 780 (1997)
345 Md. 509
Vernon Lee EVANS, Jr.
v.
STATE of Maryland.
Misc. No. 27, September Term, 1996.
Court of Appeals of Maryland.
May 7, 1997.
Gerald I. Fisher, Washington, D.C., for appellant.
Gwynn X. Kinsey, Assistant Attorney General, for appellee.
Submitted to BELL, C.J., and ELDRIDGE, RODOWSKY, CHASANOW, KARWACKI, RAKER and WILNER, JJ.

ORDER
The Court having considered the application and amended application for leave to appeal and the response thereto in the above captioned case, it is this 7th day of May, 1997,
ORDERED, by the Court of Appeals of Maryland, that the application be, and it is hereby, denied.
Chief Judge BELL and Judge ELDRIDGE would have granted the application.